


109 HR 6140 IH: Darfur Accountability and Divestment

U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6140
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2006
			Ms. Lee (for herself,
			 Ms. Pelosi,
			 Mr. Lantos,
			 Mr. Rangel,
			 Mr. Honda,
			 Mr. Olver,
			 Mr. McDermott,
			 Ms. Norton,
			 Ms. Waters,
			 Mrs. Christensen,
			 Mr. Serrano,
			 Mr. Davis of Illinois,
			 Ms. Kilpatrick of Michigan,
			 Mr. Owens,
			 Ms. Millender-McDonald,
			 Mr. Cummings,
			 Mr. Meeks of New York,
			 Mr. Watt, Mr. Conyers, Mr.
			 Fattah, Mr. Payne,
			 Mr. Meehan,
			 Mr. Blumenauer,
			 Mr. Al Green of Texas,
			 Mr. Van Hollen,
			 Ms. Carson,
			 Mr. Stark,
			 Ms. Jackson-Lee of Texas,
			 Mr. Rothman,
			 Mr. Berman,
			 Mr. Weiner,
			 Mrs. Davis of California,
			 Ms. Linda T. Sánchez of California,
			 Mr. Meek of Florida,
			 Mr. Kennedy of Rhode Island,
			 Ms. Schakowsky,
			 Mr. Jefferson,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Moran of Virginia,
			 Mr. Price of North Carolina,
			 Ms. DeLauro,
			 Mr. Lewis of Georgia,
			 Mr. Thompson of Mississippi,
			 Mr. Clyburn,
			 Ms. Moore of Wisconsin,
			 Mr. Kucinich,
			 Ms. Solis,
			 Mr. Hinchey,
			 Mr. Wexler,
			 Mr. McGovern,
			 Mr. Engel,
			 Mr. Delahunt,
			 Mr. Grijalva,
			 Mr. Capuano, and
			 Ms. Watson) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Government Reform, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the identification of companies that conduct
		  business operations in Sudan, to prohibit United States Government contracts
		  with such companies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Darfur Accountability and Divestment
			 Act of 2006.
		2.FindingsCongress finds the following:
			(1)In
			 the 108th Congress, the House of Representatives adopted House Concurrent
			 Resolution 467 on July 22, 2004, by a unanimous vote of 422–0, which—
				(A)declares that the
			 atrocities unfolding in the Darfur region of Sudan, are genocide;
				(B)declares that the
			 Government of Sudan has violated the Convention on the Prevention and
			 Punishment of the Crime of Genocide;
				(C)urges the
			 Administration to seriously consider multilateral intervention to stop genocide
			 in Darfur should the United Nations Security Council fail to act; and
				(D)calls on the
			 Administration to impose targeted sanctions, including visa bans and the
			 freezing of assets of the Sudanese National Congress and affiliated business
			 and individuals directly responsible for the atrocities in Darfur.
				(2)In the 109th Congress, the House of
			 Representatives passed H.R. 3127, the Darfur Peace and Accountability Act of
			 2006, on April 5, 2006, by a vote of 416–3, which—
				(A)appeals to the
			 international community, including the United Nations, the European Union, and
			 the North Atlantic Treaty Organization (NATO), to immediately mobilize
			 sufficient political, military, and financial resources to support and expand
			 the African Union Mission in Sudan (AMIS);
				(B)blocks assets and
			 restricts travel of any individual the President determines is responsible for
			 acts of genocide, war crimes, or crimes against humanity in the Darfur region
			 of Sudan; and
				(C)offers United
			 States support for the International Criminal Court’s efforts to prosecute
			 those responsible for acts of genocide in Darfur.
				(3)On September 9,
			 2004, former Secretary of State Colin Powell stated before the Committee on
			 Foreign Relations of the Senate that genocide was being committed in the Darfur
			 region of Sudan and that the Government of Sudan and the government-supported
			 Janjaweed militias bear responsibility for the genocide.
			(4)On September 21,
			 2004, President George W. Bush affirmed the Secretary of State’s finding in an
			 address before the United Nations General Assembly, stating that the world is
			 witnessing terrible suffering and horrible crimes in the Darfur region of
			 Sudan, crimes the Government of the United States has concluded are
			 genocide.
			(5)Although the Government of the United
			 States currently bans United States companies from conducting business
			 operations in Sudan, millions of Americans are inadvertently supporting the
			 Government of Sudan by investing in foreign companies that conduct business
			 operations in Sudan that disproportionately benefit the Sudanese regime in
			 Khartoum.
			(6)Illinois, New
			 Jersey, Oregon, and Maine have passed legislation mandating divestment of State
			 funds from companies that conduct business operations in Sudan. California,
			 Massachusetts, Rhode Island, North Carolina, Kansas, Wisconsin, Indiana,
			 Georgia, Maryland, New York, Iowa, and Texas have considered or are considering
			 legislation to divest State funds from companies that conduct business
			 operations in Sudan. Connecticut, Ohio, and Vermont have passed non-binding
			 divestment legislation with respect to Sudan. Arizona, Louisiana, Missouri, and
			 Pennsylvania have adopted screening processes for investments in companies that
			 conduct business operations in countries that are sponsors of terrorism,
			 including Sudan.
			(7)Providence, Rhode
			 Island and New Haven, Connecticut have passed legislation mandating divestment
			 of city funds from companies that conduct business operations in Sudan.
			(8)Amherst, Boston
			 University, Brandeis, Brown, Columbia, Dartmouth, Harvard, Middlebury, Oberlin,
			 Princeton, the Reconstructionist Rabbinical College, Samford, Simmons, Smith,
			 Stanford, Trinity, the University of California, the University of Maryland,
			 the University of Pennsylvania, the University of Southern California, the
			 University of Vermont, the University of Washington, Williams, and Yale have
			 divested their funds from, or placed restrictions on investment of their funds
			 in, certain companies that conduct business operations in Sudan.
			(9)No
			 American should have to worry that his or her investments or pension money was
			 earned in support of genocide.
			(10)Divestment has
			 proven effective in similar situations, as in 1986, when State pension funds
			 and university endowments were divested from companies that conducted business
			 operations in South Africa, which was critical to ending apartheid in that
			 country, and by 1994, when the first free elections in South Africa took place,
			 a substantial number of States, counties, cities, universities and colleges in
			 the United States had adopted partial or total divestment policies.
			(11)The only type of
			 pressure shown to be effective against Sudan is economic pressure against the
			 Government of Sudan, such as the imposition of sanctions and divestment. Sudan
			 has cooperated with the United States on counterterrorism efforts due to United
			 States sanctions imposed on Sudan in 1997 and Sudan agreed to negotiations with
			 the Sudan People’s Liberation Army of South Sudan that resulted in the
			 Comprehensive Peace Agreement of 2005 due in part to a successful divestment
			 campaign against Talisman Energy, Incorporated of Canada.
			(12)Congress
			 acknowledges that divestment should be used sparingly and under extraordinary
			 circumstances. This Act is based on unique circumstances, specifically, the
			 reprehensible and abhorrent genocide occurring in Sudan.
			(13)The business
			 operations of companies in countries that perpetrate grave abuses of human
			 rights, especially the uniquely monstrous crime of genocide, are of material
			 financial concern to United States investors even when these operations
			 represent a small fraction of a company’s total business.
			(14)State and city
			 pension funds have routinely but unsuccessfully sought to acquire and utilize
			 data from the Federal Government on companies for investment decisions.
			(15)The deteriorating
			 security situation in the Darfur region of Sudan indicates that the people of
			 Darfur cannot wait long for security to be reestablished.
			3.Statement of
			 policyCongress recognizes
			 and supports—
			(1)States and cities
			 that have divested or are in the process of divesting State and city funds from
			 companies that conduct business operations in Sudan; and
			(2)United States
			 colleges and universities that have divested their funds from, or placed
			 restrictions on investments of their funds in, companies that conduct business
			 operations in Sudan.
			4.Identification of
			 companies conducting business operations in Sudan
			(a)IdentificationThe
			 Securities and Exchange Commission, acting through the Division of Corporation
			 Finance, shall require all companies trading in securities that are registered
			 under section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 78l) which,
			 either directly or through a parent or subsidiary company, including
			 partly-owned subsidiaries, conduct business operations in Sudan to disclose the
			 nature of their business operations in Sudan, including—
				(1)the existence and
			 nature of business relationships and investments with national, regional, and
			 local governments;
				(2)business
			 activities with government or government-controlled entities;
				(3)business
			 operations relating to the sale of military equipment or inherently
			 dual-use technology, such as civilian radar systems;
				(4)business
			 operations relating to natural resource extraction, including oil-related
			 activities and mining of minerals; and
				(5)safeguards to
			 ensure business operations do not become indirectly involved in the
			 terrorist-sponsoring or genocidal policies of the Government of Sudan.
				(b)Investigation by
			 Government Accountability OfficeThe Comptroller General of the
			 Government Accountability Office shall investigate the existence and extent of
			 all Federal Retirement Thrift Investment Board investments in companies
			 identified pursuant to subsection (a).
			(c)Reports
				(1)SEC
			 reportNot later than 90 days after the date of the enactment of
			 this Act, and annually thereafter, the Securities and Exchange Commission shall
			 prepare and submit to Congress a report that contains the names of the
			 companies and a description of their business operations identified under
			 subsection (a).
				(2)GAO
			 reportNot later than 180
			 days after the date of the enactment of this Act, and annually thereafter, the
			 Comptroller General of the Government Accountability Office shall prepare and
			 submit to Congress a report that contains the names of the companies and a
			 description of the amount of Federal Retirement Thrift Investment Board
			 investments in such companies identified under subsection (b).
				(d)Publication on
			 websites
				(1)SEC
			 websiteThe Securities and Exchange Commission shall maintain a
			 list of the names of the companies identified under subsection (a) on the
			 website of the Securities and Exchange Commission.
				(2)GAO
			 websiteThe Comptroller
			 General of the Government Accountability Office shall maintain a list of the
			 names of the companies identified under subsection (b) on the website of the
			 Government Accountability Office.
				5.Prohibition on
			 United States Government contracts
			(a)ProhibitionNotwithstanding
			 any other provision of law, the Government of the United States shall not enter
			 into or renew a contract for the procurement of goods or services with any
			 company identified under section 4(a).
			(b)ExceptionThe
			 prohibition in subsection (a) shall not apply with respect to a company
			 identified under section 4(a) whose business operations in Sudan are limited to
			 activities or transactions relating to—
				(1)southern Sudan,
			 southern Kordofan/Nuba Mountains State, Blue Nile State, or Abyei;
				(2)the implementation
			 of the Darfur Peace Agreement of May 5, 2006;
				(3)the provision of military equipment to be
			 used by nongovernmental organizations in the Darfur region of Sudan, the
			 African Union Mission in Sudan (AMIS), or the United Nations; or
				(4)the provision of
			 humanitarian assistance that is of immediate and substantial benefit to—
					(A)the majority of
			 people of the Darfur region of Sudan; or
					(B)the majority of
			 people of eastern Sudan, including the Red Sea, Kassala, and Gedaref
			 States.
					(c)WaiverThe
			 President may waive the prohibition in subsection (a) on a case-by-case basis
			 if the President determines and certifies in writing to Congress that it is
			 important to the national security interests of the United States to do
			 so.
			6.Rule of
			 constructionNothing in this
			 Act or any other provision of law shall be construed to preempt any State law
			 that prohibits investment of State funds, including State pension funds, in or
			 relating to Sudan.
		7.DefinitionsIn this Act:
			(1)Business
			 operationsThe term
			 business operations means maintaining, selling, or leasing
			 equipment, facilities, personnel, or any other apparatus of business or
			 commerce, including the ownership or possession of real or personal
			 property.
			(2)CompanyThe term company—
				(A)means a sole
			 proprietorship, organization, association, corporation, partnership, venture,
			 or other entity, its subsidiary or affiliate that exists for profit-making
			 purposes or to otherwise secure economic advantage; and
				(B)includes a company
			 owned or controlled, either directly or indirectly, by the government of a
			 foreign country, that is established or organized under the laws of, or has its
			 principal place of business in, such foreign country.
				(3)Government of
			 SudanThe term Government of Sudan means the
			 Government of Sudan located in Khartoum or its instrumentalities.
			(4)InvestmentThe
			 term investment means the purchase, ownership, or control of
			 stock of a company, association, or corporation, the capital stock of a mutual
			 water company or corporation, bonds issued by the government or a political
			 subdivision of a foreign country, corporate bonds or other debt instruments
			 issued by a company, or the commitment of funds or other assets to a company,
			 including a loan or extension of credit to that company.
			(5)Military
			 equipmentThe term military equipment means
			 weapons, arms, or military defense supplies.
			(6)Oil-related
			 activitiesThe term oil-related activities
			 includes the export of oil, extracting or producing oil, exploration for oil,
			 or the construction or maintenance of a pipeline, refinery, or other oil field
			 infrastructure.
			(7)SudanThe
			 term Sudan means the Republic of Sudan, a territory under the
			 administration or control of the Government of Sudan, including the Darfur
			 region, or an individual, company, or public agency located in Khartoum,
			 northern Sudan, or the Nile River Valley that supports the Republic of the
			 Sudan.
			
